Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (US 2012/0270407 A1) in view of Hirata et al (US 20070204796 A1) and  in view of Narahara (JP 2013051290 A) in supporting view of Miyazaki (JP 63244613 A).

    PNG
    media_image1.png
    472
    491
    media_image1.png
    Greyscale

Regarding claim 26, Werner et al. in view of Hirata et al. teach a method for depositing a layer on a semiconductor wafer having a outer edge (Werner -[4], Hirata-[101]) having an orientation notch(Werner-[10]) (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25) , comprising: 
a)  placing the wafer(Werner -[4], Hirata-[101]) on a susceptor (Werner -[5], Hirata-[110]) during the deposition of a layer on a front side of the semiconductor wafer (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25), 

    PNG
    media_image2.png
    440
    708
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    512
    618
    media_image3.png
    Greyscale

the susceptor comprising: 
a)i)  a placement surface for receiving the semiconductor wafer in an edge region of a rear side of the semiconductor wafer, the placement surface having an inner diameter which is smaller than the diameter of the wafer (Werner, Fig. 4, Hirata Figs. 8-9),

    PNG
    media_image4.png
    277
    730
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    751
    504
    media_image5.png
    Greyscale

a)ii) an upwardly stepped outer delimitation of the placement surface forming a circular wafer receiving pocket (Werner, Fig. 4, Hirata Figs. 8-9); 
a)iii)  a radially inward protrusion (Werner-[11])  of the upwardly stepped delimitation of the placement surface around which the orientation notch of a wafer is to be placed configured such that the protrusion can fit in a spaced relationship into a wafer orientation notch (Werner-Fig. 3); and 
Regarding Applicant’s first embodiment, interpreting the claims to read upon Applicant’s figures 2-3 (filed 3/22/2018):

a)iv)  a radially inward protrusion 10 of the placement surface 7 in the region of the radially inward protrusion 11 [Note: the protrusion portion coorosponding to the notch is implicit, as this is a implicit function/use of the notch.  A notch in the wafer is for the implicit purpose of orientation and alignment.  Mechanical alignment with the protusion enables repatable alimnet of the wafer and susceptor.  Even if not shown in figure, such protrusion is expected.  See below for additional support of this notoriously well known concept.) of the upwardly stepped outer delimitation of the placement surface 

    PNG
    media_image6.png
    484
    1248
    media_image6.png
    Greyscale

wherein the wafer is placed onto the susceptor such that a partial region of the edge region of the rear side of the semiconductor wafer in which the orientation notch is located is on the radially inward protrusion of the placement surface
Regarding Applicant’s alternate embodiment, interpreting the claims to only read upon Applicant’s figures 4-5 (filed 3/22/2018 & 6/7/2021):
Should the claim construction requires the structure as depicted in Applicant’s figures 4-5, and the primary reference Werner is silent upon wherein the surface of the susceptor on which the wafer is placed mirrors the upwardly stepped surface thereby having a projection at the location of the protrusion as shown in figures 4 and 5 of the originally filed specification.  

    PNG
    media_image7.png
    379
    442
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    371
    496
    media_image8.png
    Greyscale

At the time of the invention using a susceptor with the shape shown in the Applicant’s figures (as reproduced above) was known and used at the time of the invention.  Narahara teaches the identical susceptor shape.  

    PNG
    media_image9.png
    559
    374
    media_image9.png
    Greyscale

   Narahara teaches the shape “inhibits a material source gas from flowing into the lower counterbore part 13 from a notch part N provided at a peripheral part of the wafer W when the wafer W is placed on an annular bottom surface part 14 of the upper counterbore 12 and a material source gas is supplied to an epitaxial device, the protruding part 15 protruding to the inner side relative to an inner peripheral wall surface of the lower counterbore part 13 at a part of the inner peripheral wall surface of the lower counterbore part 13.”


Therefore a disclosed by Narahara providing an inwardly oriented indentation of the placement surface of a “susceptor which enables an epitaxial wafer, having high flatness even around a notch part provided on the wafer, to be manufactured” (Narahara, Abstract) by a vapor phase growth device. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor shape of Werner to include the shaped support surface of the susceptor as taught in Narahara, since applying a known technique to a known device ready for improvement to yield predictable results (a uniformly deposited surface around the notch) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).   


supplying a process gas to the front side of the semiconductor wafer (Werner, ¶25, Hirata ¶5)while rotating the susceptor (Hirata ¶5);  and 
depositing the layer on the front side of the semiconductor wafer (Werner, ¶25, Hirata ¶5).
	Werner and Hirata effectively teach the same process of depositing a epitaxial layer on a wafer supported on a susceptor ring having a stepped portion.   Werner et al. is merely silent upon rotating the wafer and susceptor during deposition and Hirata is merely silent upon the capability of the susceptor and wafer having corresponding protrusion and notch.  At the time of the invention, susceptors and wafers as claimed were known to have protrusions and notches for aligning wafers within susceptors.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Werner with process of rotating the wafer/susceptor during deposition as in Hirata and the susceptor/wafer of Hirata with the notch/protrusion wafer/susceptor or Werner, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Additionally regarding the limitation of the protrusion, from the sidewall corresponding to the notch of the wafer, even arguendo Werner and Narahara do not explicitly depict or state the sidewall projects into the notch of the wafer, this feature would be obvious is not implicitly understood, as this feature is a well known art independent means of mechanical alignment of objects in a tray.  For generic support explicitly using the concept for wafer aliment of a wafer in a susceptor during a vapor phase deposition process see Miyazaki figure 2 and provided translation of abstract and advantage.  As disclosed in the translation, the notch and protrusion enable precise 
This conventional knowledge in the art would be expected to lead one of ordinary skill to recognized the purpose of the notch in the wafers disclosed in Werner and Narahara.  In view of Miyazaki, even if Werner and Narahara are silent upon the protrusion, one would recognize simply modifying the susceptor to have the corresponding protrusion to the notch would lead to obvious and expected results of enabling repeatable placement/alignment of the notch of the wafer to the explicitly disclosed protrusion of the placement surfaces.
Therefore, even if Werner or Narahara may be silent upon the protrusion, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor of Werner or Narahara to have the corresponding notch protrusion, since applying a known technique  to a known device ready for improvement  to yield predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 27, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 26, wherein the upwardly stepped outer delimitation surface of the susceptor and the radially inward protrusion thereof are configured to receive a semiconductor wafer having an orientation notch so as to (Werner, Figs. 1, 3-5).

Regarding claim 28, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 26, wherein a top surface of the susceptor which extends radially outward from the upwardly stepped outer delimitation of the placement surface, is uniformly flat (Werner, Figs. 1, 3-5).

Regarding claim 29, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 26, wherein an epitaxial layer is deposited on the front side of the semiconductor wafer (Werner, ¶25, Hirata ¶5).




Regarding claim 31, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 26, wherein the placement surface is arranged horizontally (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25).

Regarding claim 32, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 26, wherein the placement surface is not (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25) 
Narahara figures demonstrate wherein the surface is not horizontal.  While the figures are not necessarily to scale, the figures do clearly depict a slope greater than 0.  Note the clear transition in slope between surface portions of 14 and 15 in the reproduced figure below.

    PNG
    media_image9.png
    559
    374
    media_image9.png
    Greyscale



	“To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.”
	Ex parte Pfieffer, 135 USPQ 31,k 33 (Bd. Pat. App & Inter. 1961). Put another way, “patentability of a method claim must rest on the method steps recited, not on the structure used, unless that structure affects the method steps.”  Leesona Corp. v. U.S., 185 USPQ 156, 165 (Ct. Cl. Trial iv. 1975) aff’d 192 USPQ 672 (Ct. Cl 1976).

Regarding claim 33, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 26, wherein the radially inward protrusion placement surface, in the placement extends at least as far radially inward as the orientation notch of the wafer after placement of the semiconductor wafer onto the susceptor (Werner, Figs. 1, 3-5 See regarding claim 26).
Regarding claim 34, Werner et al. in view of Hirata et al. in view of Naraha in view of Miyazaki teach a method of claim 26, wherein the susceptor has a single radially inward protrusion of the upwardly stepped delimitation of the placement surface and a single radially inward protrusion of the placement surface in the region of the radially inward protrusion of the upwardly stepped outer delimitation of the placement surface (Werner, Figs. 1, 3-5 – see regarding claim 15 – Additionally, Structural elements recited in a claim must manipulatively distinguish the claim from the prior art to have patentable weight. ).

Regarding claim 35, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a of claim 15, wherein the susceptor has a bottom plate below the wafer, the bottom plate containing micropores (Werner, ¶24 – see regarding claim 15 – Additionally, Structural elements recited in a claim must manipulatively distinguish the claim from the prior art to have patentable weight.

Regarding claim 25, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 21, wherein the sloped placement surface has a curved profile (Werner, Figs. 1, 3-5 – see regarding claim 21 – Additionally, Structural elements recited in a claim must manipulatively distinguish the claim from the prior art to have patentable weight.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. in  view of Hirata et al. in view of Narahara in view of Miyazaki  in  view of Schwandner et al (US 2010/0330786 A1).

Regarding claim 30, Werner et al. in view of Hirata et al. in view of Narahara in view of Miyazaki teach a method of claim 26, wherein an epitaxial layer comprising silicon is deposited on a monocrystalline semiconductor wafer comprising silicon however are silent upon the thickness of the epitaxial layer being not less than 1.5 um and not greater than 5 um.
At the time of the invention 1.5um-5um was a known range to deposit a epitaxial layer on a monocrystalline silicon wafer.  For support, see Schwandner et al. ¶26 specifically disclosing the capability of depositing such layer.  As such it would be obvious to select a desired thickness within a known range at the time of the invention.

Further, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK

Art Unit 2823



6/23/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822